Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 1 of 9 Page ID #2953




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JANIAH MONROE, MARILYN                     )
 MELENDEZ, LYDIA HELÉNA VISION,             )
 SORA KUYKENDALL, and SASHA REED,           )
 individually and on behalf of a class of   )
 similarly situated individuals,            )
                                            )
                                                Case No. 3:18-cv-00156-NJR
              Plaintiffs,                   )
                                            )
       v.                                   )
                                            )
 ROB JEFFREYS, MELVIN HINTON,               )
 and STEVE MEEKS,                           )
                                            )
              Defendants.                   )

     PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFFS’
    RENEWED REQUEST FOR APPOINTMENT OF INDEPENDENT MONITOR
Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 2 of 9 Page ID #2954




        Defendants’ Response (Dkt. 226) highlights its lack of urgency and disregard for

Plaintiffs’ suffering that has marred this case from the outset. Defendants promise improved

care, but evidence reveals that these are still just words, leaving the Plaintiff class in crisis and

even suicidal. These are not litigation tactics; Plaintiffs’ sole goal is to receive adequate care in a

timely fashion as mandated by the Constitution and ordered by this Court in December 2019.

        Plaintiffs’ respectful request for appointment of an independent monitor is warranted for

at least three reasons. First, no question exists that this Court has the inherent authority to appoint

an independent monitor to oversee Defendants’ compliance with the Amended Preliminary

Injunction. Defendants’ unpersuasive attempt to conflate it with the Federal Rule of Civil

Procedure 53 standard for special masters does not change this fact. Second, depositions of both

parties show that IDOC has made no meaningful changes to its transgender care since the

injunction and proceeds at a pedestrian pace with no end in sight. Finally, Defendants’ half-

hearted claim that the injunction expired is unsupported, inaccurate, and should be rejected.

                                            ARGUMENT

I.      THE COURT HAS INHERENT AUTHORITY TO ORDER A MONITOR TO
        PREVENT AN IMMINENT THREAT OF SUICIDE OR SELF-HARM

        Defendants do not question this Court’s inherent authority to grant Plaintiffs’ requested

relief. Instead, Defendants spend pages distinguishing inconsequential facts of decisions cited by

Plaintiffs. Resp. at 2–7. No matter. These decisions recite black-letter law imbuing courts with

the power to appoint an expert monitor. Indeed, there is no basis to challenge this Court’s

inherent authority. See Dkt. 225, Mot. at 11–12. This Court should exercise that authority to

appoint a monitor to work with IDOC to improve transgender care in a timely fashion, and not

overtake IDOC’s day-to-day operations, as Defendants claim.




                                                   1
Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 3 of 9 Page ID #2955




       A 2019 decision highlights a court’s authority to address an urgent need for appointment

of an outside monitor in similar circumstances to prevent suicide. See Braggs v. Dunn, 383 F.

Supp. 3d 1218 (M.D. Ala. May 4, 2019) (discussed at Mot. at 13 and Resp. at 5–6). Even

Defendants recognize the authority in Braggs for “discrete monitoring for the immediate suicide-

prevention measures [that] could not wait.” Resp. at 5–6. Although Braggs represents action

imposed by the court at a later stage of the case, this Court should not wait for prisoners to die or

harm themselves before appointing a monitor.

II.    A MONITOR IS NECESSARY BECAUSE IDOC HAS MADE NO PROGRESS
       SINCE THE DECEMBER 2019 INJUNCTION

       A.      Defendants have plans but no progress for improving transgender care.

       Defendants criticize Plaintiffs for failing to cite Dr. Lamenta Conway’s deposition

testimony, but like IDOC’s other witnesses, her testimony lacks any assurance that competent care

is forthcoming. Dr. Conway admits that the only steps IDOC has taken are to draft the forthcoming

Administrative Directive (AD) and to shift responsibility for hormone treatment from the

unqualified Transgender Care Review Committee (TCRC) to the unqualified medical and mental

health providers in the prisons. Ex. A, Sept. 11, 2020 Conway 30(b)(6) Dep. Tr. at 127:8–128:14,

46:7–13. Dr. Conway forecasts IDOC approval of the new AD by mid-to-late November—almost

a year after this Court ordered IDOC to implement a new policy. Id. at 126:13–23. If approved,

the AD would establish the Transgender Health and Wellness Committee (THAW) to oversee all

medical and mental health treatment of gender dysphoria. 1

       Presently THAW is little more than a general concept, has never met, and will not meet

until after the AD takes effect. Id. at 125:12–17. Dr. Conway will chair THAW, holds the tie-



1
  The TCRC, rebranded as the new “Administrative Committee,” will oversee social transition of
transgender prisoners. Ex. B, July 30, 2020 Conway Dep. Tr. at 53:13–55:2, 128:15–129:1.

                                                  2
Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 4 of 9 Page ID #2956




breaking vote, and has the final say on who receives gender-affirming surgery. Id. at 108:24–109:2,

141:1–11; Ex. C, Aug. 17, 2010 Reister 30(b)(6) Dep. Tr. at 15:15–23. Yet Dr. Conway admits

she has no experience treating patients with gender dysphoria, only began familiarizing herself

with trans issues in 2020, and has no WPATH training. See Ex. B at 31:17–32:15, 33:24–35:15;

Ex. A at 118:15–21. IDOC still is soliciting members to THAW, including physician volunteers

and outside consultants that IDOC has not yet retained. Id. at 137:12–21, 150:9–152:15. Dr.

Conway has only begun to “gather notes” to draft its bylaws (see id. at 147:23–150:3), and there

are no criteria for hearing grievances related to hormone therapy or considering requests for

surgery. Id. at 141:24–146:11, 206:5–17.

       The AD itself lacks key details and Dr. Conway is responsible for drafting a myriad of

policies and procedures to fill in the gaps, but she has barely begun. For example, Dr. Conway is

developing guidelines for a transgender health clinic, as well as policies and procedures “that more

or less outlines additional detail from a health and wellness perspective.” Ex. A at 131:10–132:2.

But, critically, nine months after the injunction, these documents are not even in draft form. Id. at

134:24–135:7, 136:12–21. The only care documents that presently exist come from Wexford, and

Defendants recklessly imply that those materials meet the WPATH Standards of Care when they

do not. See Resp. at 13–14, n.3. Dr. Conway repeatedly testified that physicians at IDOC follow

the Wexford Guidelines, “which are based on the WPATH guidelines or the Endocrine Society

guidelines.” See, e.g., Ex. A at 94:20–23. But Wexford admitted they were not (see Ex. D, Aug.

11, 2020 Wexford Dep. Tr. at 66:25–68:7, 85:17–86:8, 109:9–13), and that its guidelines and

training materials that IDOC adopted depart from the Standards of Care in key respects. See, e.g.,

Ex. D at 97:20–98:9, 79:20–81:10.




                                                 3
Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 5 of 9 Page ID #2957




       B.      Despite these plans, IDOC’s care of transgender prisoners is largely the same as
               before the injunction.

       Defendants cannot backpedal from clear testimony showing that IDOC’s current level of

care of transgender prisoners is inadequate. For example, IDOC admitted it will not make any

changes with respect to depriving prisoners of medically necessary social transition, including with

respect to transfers and commissary items, until the new AD takes effect. Ex. A at 165:17–167:6,

191:1–4. Director Rob Jeffreys agreed that IDOC still has no policy to employ qualified

professionals or meet accepted standards regarding hormone therapy, and that the TCRC continues

to make medical decisions regarding gender dysphoria. Ex. E, Sept. 9, 2020 Jeffreys Dep. Tr. at

171:19–172:1, 172:2–7, 172:19–173:2. And although IDOC engaged outside experts—including

Dr. Anderson and Ms. Wendy Leach of the Moss Group—an independent monitor still is necessary

because IDOC admitted these limited engagements do not include oversight of implementation.

See Ex. E at 201:23–202:6, 214:3–215:6.

       These failures by IDOC are directly contributing to imminent harm of the Plaintiff class.

During their recent depositions—taken more than seven months after the Court ordered IDOC to

immediately make changes—the class representatives uniformly report similar or worsened

conditions. For example, each of the class representatives have been subject to traumatic cross-

gender strip searches in 2020. 2 At trial, Plaintiffs’ security expert, Mr. James Aiken, will show that

IDOC’s current search policy is a plain violation of PREA, and Plaintiffs’ medical expert, Dr. Vin

Tangpricha, will show that IDOC’s current hormone therapy practices are still inadequate.




2
 Attached hereto as Exhibit F are highlighted excerpts of Plaintiffs’ deposition testimony
showing examples of IDOC’s failures to provide adequate care and its impact on them.

                                                  4
Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 6 of 9 Page ID #2958




       III.    DEFENDANTS CONCLUDE—WITHOUT ANALYSIS—THAT                                        THE
               INJUNCTION HAS EXPIRED WHEN IT HAS NOT

       The Amended Preliminary Injunction met the statutory requirements of the PLRA such

that it is still in place today and until trial, and the Court already considered and rejected this

argument in deciding Defendants’ Motion for Reconsideration (Dkt. 206). Defendants now

mention in passing that the Court’s Order does not meet the “finality” requirement of the PLRA,

but at least one court recently disagreed on similar facts. See Georgia Advocacy Office v. Jackson,

No. 1:19-CV-1634-WMR-RDC, 2020 WL 1883877, at *5 (N.D. Ga. Feb. 26, 2020) (“[T]he phrase

‘makes the order final,’ as it is used in 18 U.S.C. § 3626(a)(2), refers to finalizing the preliminary

injunction by including the required findings[.]”) (emphasis added).

       In the alternative, this Court may issue a new injunction without another hearing. See, e.g.,

Mayweathers v. Newland, 258 F.3d 930, 936 (9th Cir. 2001) (affirming right to seek renewal of

preliminary injunction under PLRA). That is because this Court’s prior injunction is law of the

case, and Defendants have no better evidence to avoid a second preliminary injunction. See, e.g.,

Mayweathers v. Terhune, 328 F. Supp. 2d 1086, 1090 (E.D. Cal. 2004) (granting subsequent

preliminary injunction against prison system based upon law of the case without a hearing). 3

                                          CONCLUSION

       For the reasons stated herein, Plaintiffs respectfully request the Court grant their renewed

request for an outside monitor.




3
 Should the Court issue a new preliminary injunction, undersigned counsel could submit a
proposed order that includes appropriate “needs-narrowness-intrusiveness” findings for the
ongoing violation by Defendants in accordance with the PLRA for the Court’s consideration.

                                                  5
Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 7 of 9 Page ID #2959




 Date: September 18, 2020                By: /s/ Abby L. Parsons
                                         John A. Knight
                                         Camille E. Bennett
                                         Ghirlandi Guidetti
                                         Carolyn M. Wald
                                         ROGER BALDWIN FOUNDATION OF
                                         ACLU, INC.
                                         150 North Michigan Avenue, Suite 600
                                         Chicago, IL 60601
                                         Telephone: (312) 201-9740
                                         Facsimile: (312) 288-5225
                                         jknight@ACLU-il.org
                                         cbennett@ACLU-il.org
                                         gguidetti@ACLU-il.org
                                         cwald@ACLU-il.org

                                         Catherine L. Fitzpatrick
                                         Jordan M. Heinz
                                         Sydney L. Schneider
                                         Austin B. Stephenson
                                         Amelia H. Bailey
                                         Sam G. Rose
                                         KIRKLAND & ELLIS LLP
                                         300 North LaSalle Street
                                         Chicago, IL 60654
                                         Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200
                                         catherine.fitzpatrick@kirkland.com
                                         jordan.heinz@kirkland.com
                                         sydney.schneider@kirkland.com
                                         austin.stephenson@kirkland.com
                                         amelia.bailey@kirkland.com
                                         sam.rose@kirkland.com

                                         Brent P. Ray
                                         KING & SPALDING LLP
                                         353 North Clark Street
                                         Chicago, IL 60654
                                         Telephone: (312) 995-6333
                                         Facsimile: (312) 995-6330
                                         bray@kslaw.com




                                     6
Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 8 of 9 Page ID #2960




                                         Abby L. Parsons
                                         KING & SPALDING LLP
                                         1100 Louisiana Street, Suite 4100
                                         Houston, TX 77002
                                         Telephone: (713) 751-3294
                                         Facsimile: (713) 751-3200
                                         aparsons@kslaw.com

                                         Thomas E. Kennedy III
                                         Sarah Jane Hunt
                                         KENNEDY HUNT P.C.
                                         906 Olive Street, Suite 200
                                         Saint Louis, MO 63101
                                         Telephone: (314) 872-9041
                                         tkennedy@KennedyHuntLaw.com
                                         sarahjane@KennedyHuntLaw.com

                                         Attorneys for Plaintiffs




                                     7
Case 3:18-cv-00156-NJR Document 229 Filed 09/18/20 Page 9 of 9 Page ID #2961




                                 CERTIFICATE OF SERVICE


       I certify that on September 18, 2020, I electronically filed the foregoing document and any

attachments with the Clerk of this Court by using the CM/ECF system, which will accomplish

service through the Notice of Electronic Filing for parties and attorneys who are Filing Users.



                                             /s/ Abby L. Parsons
                                             Attorney Name




WORKAMER\99994\197012\37521850.v4-9/18/20
